The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Applicant’s Argument:
On page 9, applicant argues “Applicant submits that certain embodiments of the invention achieve distinct advantages that are not provided by Larsson nor Kwon. For instance, it is possible to improve link capacity. Larsson and Kwon, whether individually or in combination, fail to disclose or suggest the elements of any of claims 29-49, and therefore fail to provide these advantages.”
Examiner’s Response:
Examiner respectfully disagrees.  Even though the claims are read in view of the specification, the specification is not read into the claims. The independent claims do not recite any language that suggests or mentions advantages of the invention.

Applicant’s Argument:
On page 10, applicant argues “Applicant respectfully submits that a combination of Larsson and Kwon fails to disclose or suggest all of the elements of the claims. For example, Larsson and Kwon fail to disclose or suggest, at least, based on the determined power split ratio, choosing a subset of super-constellation points forming a superposition of modulation constellations of the at least two users.”
Examiner’s Response:
Examiner respectfully disagrees.  According to paragraph 0015 in Kwon, it recites “including determining which type of superposition constellation (super-constellation) to generate based at least on a power ratio among the two or more UEs.”  It is known to one of ordinary skill in the art that a 

Applicant’s Argument:
On page 11, applicant argues “Applicant respectfully submits that Kwon describes its superposition multiplexing transmission constellation as a super-constellation, but is silent regarding a subset of super- constellation points forming a superposition of modulation constellations.”
Examiner’s Response:
Examiner respectfully disagrees. According to paragraph 0015 in Kwon, it recites “including determining which type of superposition constellation (super-constellation) to generate based at least on a power ratio among the two or more UEs.”  It is known to one of ordinary skill in the art that a constellation will by default comprise of a “subset of constellation points.”  Further, the claims do not recite the nature and what is meant by a “subset.”  Thus, using broad reasonable interpretation, a superposition constellation would be default include a subset of constellation points.

Applicant’s Argument:
On page 13, applicant argues “Furthermore, as explained above, GNC would be understood by those of ordinary skill in the art to be a modified binary code, and having nothing to do with uniform constellations; thus, Kwon also fails to disclose uniform constellations.”
Examiner’s Response:
Even though the Gray code constellation is non-uniform as disclosed in Kwon, however Kwon still teaches uniform constellation. According to paragraph 0055, Kwon recites “While Equations (4)(b)/(c) provide the general mapping formula for a (QPSK,QPSK) modulation pair mapping to a non -

Allowable Subject Matter
Claims 34, 41, 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 29-33, 35-40, 42-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, US Publication No. 20080253389 published on October 16, 2008 in view of Kwon et al, US Publication No. 20160366003 published on December 15, 2016.
As to claims 29, 36, 43, Larsson discloses “deciding to multiplex the data of at least two users” [see Paragraph 0019].  Paragraph 0019 recites “These objects are met by a method and system of transmission power multiplex, multiplexing users by allocating various transmission power levels, in the sequel referred to as multi-level multiplexing.”
 “within a super-constellation;” [see paragraph 0045].  Paragraph 0045 recites “Second, from the transmitter station traffic is multiplexed to the selected receiving stations by means of multi-resolution signal constellation in consecutive order, where the first station uses coarse MRM resolution and subsequently numbered stations uses successively same or finer resolution.”
“determining the power split ratio among the at least two users;” [see paragraph 0053].  Paragraph 0053 recites “Consequently, users of lower resolution levels would experience substantially varying performance depending on whether users of higher levels are multiplexed onto the signal constellation.” Further, paragraph 0058 recites “A preferred channel quality information is signal to interference and noise ratio, SINR. The SINR is measured on a received signal, e.g. a pilot signal, transmitted by the transmitter <<TX>> to which transmitter the feedback is provided.”
 “selecting a super-constellation;” [see paragraph 0045].  Paragraph 0045 recites “Second, from the transmitter station traffic is multiplexed to the selected receiving stations by means of multi-resolution signal constellation in consecutive order.”
On the other hand, Kwon teaches “and based on the determined power split ratio,” [see paragraph 0015].  Paragraph 0015 recites “including determining which type of superposition constellation (super-constellation) to generate based at least on a power ratio among the two or more UEs.”
“ choosing a subset of the super-constellation points forming the superposition of modulation constellations of the at least two users.” [see paragraph 0016].  Paragraph 0016 recites “and determining a Log-Likelihood Ratio (LLR) approximation of a received transmission based at least on the type of superposition transmission being used and the one or more superposition transmission parameters.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Larsson with the teachings of Kwon because Kwon discloses generating based at least on a power ratio among the two or more UEs, wherein one type of super-constellation is a Gray-mapped Non-uniform-capable Constellation (GNC), in which both the constituent constellations of the two or more UEs and the GNC super-constellation itself are Gray-mapped; and generating the determined type of superposition constellation as detailed in paragraph 0017. 
 
As to claims 30, 37, 44, Kwon teaches “the sum of orders of the modulation constellations of the at least two users is lower than the modulation order of the selected super-constellation.” [see paragraph 0017].  Paragraph 0017 recites “an apparatus for selecting a superposition constellation including two or more user equipment (UE) constellations is provided.”

As to claims 31, 38, 45 Kwon teaches “mapping the data bits of the at least two users to the super-constellation points of the chosen subset.”  [[see paragraph 0017].  Paragraph 0017 recites “an apparatus for selecting a superposition constellation including two or more user equipment (UE) constellations is provided.”

As to claims 32, 39, 46, Kwon teaches “the data bits of at least one of the at least two users are Gray labeled so that each pair of mapped neighbor points differ by a single bit.” [see paragraph 0008].  Paragraph 0008 recites “Moreover, in FIG. 2, the constituent x.sub.f and x.sub.n symbols are separately Gray encoded.”

As to claims 33, 40, 47, Kwon teaches “indicating the chosen subset of the selected super-constellation to the at least two users.” [see paragraph 0017].  Paragraph 0017 recites “an apparatus for selecting a superposition constellation including two or more user equipment (UE) constellations is provided.”

As to claims 35, 42, and 49, Kwon teaches “ wherein the super-constellation is a uniform constellation.” Kwon teaches generating based at least on a power ratio among the two or more UEs, wherein one type of super-constellation is a Gray-mapped Non-uniform-capable Constellation (GNC), in which both the constituent constellations of the two or more UEs and the GNC super-constellation itself are Gray-mapped; and generating the determined type of superposition constellation as detailed in paragraph 0017.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH HASSAN/
Examiner, Art Unit 2637

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637